UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------
T-JAI MURPHY,

                                    Plaintiff,                    MEMORANDUM & ORDER
                                                                  18-CV-5954 (MKB) (LB)
                           v.

POLICE OFFICER KEVIN WINTERS, Shield No.
13361, POLICE OFFICER RORY O’NEILL, Shield
No. 15800, and POLICE OFFICER LAWRENCE
SLOAN, Shield No. 23607,

                                    Defendants.
---------------------------------------------------------------
MARGO K. BRODIE, United States District Judge:

        Plaintiff T-Jai Murphy, proceeding pro se, commenced the above-captioned action on

October 23, 2018, against Defendants Police Officers Kevin Winters, Rory O’Neill, and

Lawrence Sloan, asserting claims for violations of his constitutional rights pursuant 42 U.S.C.

§ 1983. (Compl., Docket Entry No. 1.) Plaintiff alleges that Defendants “detained [him] without

consent or probable cause and engaged in deceptive tactics to conduct a nonconsensual search of

[his] vehicle and person which resulted in conversion of property and injuries.” (Id. at 4.) By

report and recommendation dated March 14, 2019, Magistrate Judge Lois Bloom sua sponte

recommended that the Court dismiss Plaintiff‘s claims for failure to comply with court orders

(the “R&R”). (R&R 3–4, Docket Entry No. 23.) For the reasons set forth below, the Court

adopts the R&R and dismisses Plaintiff’s claims.

   I.   Background

        On February 6, 2019, Judge Bloom held an initial conference but Plaintiff failed to

appear. (Minute Entry dated Feb. 6, 2019, Docket Entry No. 14.) Also on February 6, 2019,
Judge Bloom scheduled another initial conference for March 14, 2019 at 9:30 AM, and ordered

Plaintiff to show cause why he did not appear at the initial conference on February 6, 2019.

(Order to Show Cause, Docket Entry No. 15.) The court mailed copies of the Order to Show

Cause to Plaintiff by Federal Express and United States Postal Service first-class mail to

Plaintiff’s last known address. (Certificate of Serv., Docket Entry No. 16.) On March 14, 2019,

Plaintiff again failed to appear for the initial conference despite Judge Bloom’s previous

warning. (Minute Entry dated Mar. 14, 2019, Docket No. 22.) That day, Judge Bloom sua

sponte issued the R&R recommending that the Court dismiss Plaintiffs’ claims without prejudice

for failure to comply with court orders. (R&R 3–4.) The R&R was mailed to Plaintiff on March

15, 2019. None of the parties have objected to the R&R.

   II. Discussion

       A district court reviewing a magistrate judge’s recommended ruling “may accept, reject,

or modify, in whole or in part, the findings or recommendations made by the magistrate judge.”

28 U.S.C. § 636(b)(1)(C). “[F]ailure to object timely to a magistrate judge’s report may operate

as a waiver of any further judicial review of the decision, as long as the parties receive clear

notice of the consequences of their failure to object.” Eustache v. Home Depot U.S.A., Inc.,

621 F. App’x 86, 87 (2d Cir. 2015) (quoting United States v. Male Juvenile, 121 F.3d 34, 38

(2d Cir. 1997)); see also Almonte v. Suffolk Cty., 531 F. App’x 107, 109 (2d Cir. 2013) (“As a

rule, a party’s failure to object to any purported error or omission in a magistrate judge’s report

waives further judicial review of the point.” (quoting Cephas v. Nash, 328 F.3d 98, 107 (2d Cir.

2003))); Wagner & Wagner, LLP v. Atkinson, Haskins, Nellis, Brittingham, Gladd & Carwile,

P.C., 596 F.3d 84, 92 (2d Cir. 2010) (“[A] party waives appellate review of a decision in a




                                                  2
magistrate judge’s Report and Recommendation if the party fails to file timely objections

designating the particular issue.” (citations omitted)).

       The Court has reviewed the unopposed R&R and, finding no clear error, adopts the R&R

in its entirety pursuant to 28 U.S.C. § 636(b)(1).

   III. Conclusion

       For the foregoing reasons, the Court dismisses this action for Plaintiff’s failure to comply

with the court’s orders. The Clerk of Court is directed to close this case.

Dated: April 4, 2019
       Brooklyn, New York

                                                       SO ORDERED:


                                                            s/ MKB
                                                       MARGO K. BRODIE
                                                       United States District Judge




                                                  3
